Appeal from an order of the Supreme Court, Special Term, Greene County, which granted the motion of respondent Brandow for an order directing the Board of Elections of Greene County to place upon the ballot and voting machines for the coming election in the town of Hunter, Greene County, Republican and Democratic nominations for certain town offices; and denying a cross motion by certain individuals to have their names appear on the ballots as candidates or in the alternative that they be declared elected at the 1955 *868election. Due to a dispute over the validity of certain absentee ballots in connection with the election of a town supervisor it appears that the Board of Elections of Greene County failed to certify an official canvass or to issue certificates of elections for any town offices in the town of Hunter after the election of 1955. No definitive legal proceeding was ever carried through to compel an official canvass or the issuance of election certificates. The time for such action has long since passed, and hence it must be held that the incumbent town officers were holdovers, and vacancies exist which should be filled at the coming election. Both the Republican and Democratic parties have regularly nominated candidates for the town offices involved. Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Zeller and Gibson, JJ.